[Cite as State v. Wells, 2015-Ohio-4276.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 102568




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                      DERRICK WELLS
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-14-584334-A

        BEFORE: S. Gallagher, J., E.A. Gallagher, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: October 15, 2015
ATTORNEY FOR APPELLANT

Jonathan N. Garver
4403 St. Clair Avenue
Cleveland, Ohio 44103


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Aqueelah A. Jordan
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

      {¶1} Derrick Wells pleaded guilty to trafficking cocaine exceeding 20 grams, but

weighing less than 27 grams, a felony of the second degree. In exchange, the state nolled

the possession of drugs and criminal tools charges. Wells was sentenced to a four-year

term of imprisonment, and he forfeited a cell phone and $151. Wells appealed, claiming

that his plea was not knowing, voluntary, and intelligent because the trial court glossed

over the nature of the trafficking offense to which Wells pleaded guilty. We disagree

and affirm Wells’s conviction.

      {¶2} “Pursuant to Crim.R. 11(C), a trial court must make certain advisements prior

to accepting a defendant’s guilty plea in order to ensure that the plea is knowing,

intelligent, and voluntary.”     State v. Moore, 8th Dist. Cuyahoga No. 101658,

2015-Ohio-1026, ¶ 7, citing State v. Engle, 74 Ohio St. 3d 525, 660 N.E.2d 450 (1996).

Courts divide the advisements into two categories, constitutional rights and

nonconstitutional rights. Id., citing State v. Griggs, 103 Ohio St. 3d 85, 2004-Ohio-4415,

814 N.E.2d 51. The nonconstitutional rights of which the defendant must be informed,

as made pertinent to the current appeal, include the nature of the charges to which the

defendant is pleading guilty. Id. at ¶ 8. With respect to nonconstitutional rights, the

trial court must substantially comply with the rule’s mandates — defined as the defendant

subjectively understanding the implications of his plea and the rights he is waiving given

the totality of the circumstances. Id., citing Griggs at ¶ 12. “Under this standard, a

slight deviation from the text of the rule is permissible; so long as the totality of the
circumstances indicates that ‘the defendant subjectively underst[ood] the implications of

his plea and the rights he [waived].’”           State v. Clark, 119 Ohio St. 3d 239,

2008-Ohio-3748, 893 N.E.2d 462, ¶ 31, quoting State v. Nero, 56 Ohio St. 3d 106, 108,

564 N.E.2d 474 (1990). In addition, when challenging his guilty plea based on the trial

court’s lack of substantial compliance, a defendant must also show a prejudicial effect —

that the plea would not have been otherwise entered but for the error. Id. at ¶ 9, citing

State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 15.

       {¶3} In this case, Wells claims that the trial court failed to inform him of the nature

of the trafficking charge during the plea colloquy, and as a result, he need not show

prejudicial effect. “When the trial judge does not substantially comply with Crim.R. 11

in regard to a nonconstitutional right, reviewing courts must determine whether the trial

court partially complied or failed to comply with the rule.” Clark at ¶ 32, citing Nero.

“‘A complete failure to comply with the rule does not implicate an analysis of

prejudice.’” Id. at ¶ 32, quoting State v. Sarkozy, 117 Ohio St. 3d 86, 2008-Ohio-509,

881 N.E.2d 1224, ¶ 22. If, however, the trial judge partially complies by mentioning the

nonconstitutional right without explaining it, the plea may be vacated only if the

defendant demonstrates a prejudicial effect. Id.

       {¶4} After reviewing the transcript of the plea hearing in this case, Wells’s claim

that the trial court failed to mention the nature of the offense is without merit. The trial

court, during the colloquy, notified Wells that he was pleading guilty to trafficking drugs,

a violation of R.C. 2925.03(A)(2), before asking for the guilty plea. Although the trial
court omitted any reference to the type of drug (cocaine in this case), the trial court

mentioned the nature of the offense to which Wells pleaded guilty, the specific Ohio

Revised Code section, and the maximum penalty for the amount of drugs involved.

Although the trial court could have provided a more in-depth explanation of the nature of

the trafficking offense, the failure to do so does not transform partial compliance into a

no-compliance situation. As a result, Wells must demonstrate that he was prejudiced by

any alleged noncompliance with Crim.R. 11.

       {¶5} As panels from this court continuously warn, “‘even if the [trial] court failed

to substantially comply with explaining the effects of his plea,’ the defendant still has to

prove that he was prejudiced by the court’s failure.” State v. Mannarino, 8th Dist.

Cuyahoga No. 98727, 2013-Ohio-1795, ¶ 11, quoting State v. Simonoski, 8th Dist.

Cuyahoga No. 98496, 2013-Ohio-1031.            In both Mannarino and Simonoski, the

defendants argued that no showing of prejudice was required because the trial court failed

to comply. Mannarino at ¶ 15; Simonoski at ¶ 11. In both cases, panels from this court

determined that there was partial compliance, and therefore, the defendants were required

to demonstrate prejudice. Mannarino at ¶ 16; Simonoski at ¶ 11. As a result of the

defendants not offering any argument demonstrating that they would not have entered the

plea but for the inadequate explanation, the panels were forced to affirm the convictions.

Mannarino at ¶ 18; Simonoski at ¶ 12.

       {¶6} The same result must follow in this case. Wells argued that he need not

show prejudice because the trial court failed to comply with the nonconstitutional
notification requirement of Crim.R. 11 in relating the nature of the offense to Wells prior

to the guilty plea. In light of our determination that the trial court partially complied —

by providing Wells with the offense, the statute, the degree of the offense, and the

maximum penalty — Wells’s argument fails as a matter of law; he offered nothing in

support of the prejudice prong.       See Mannarino and Simonoski; App.R. 16(A)(7).

Without a demonstration that the defendant would not have pleaded guilty had he fully

understood the nature of the offense, we cannot find merit to Wells’s sole assignment of

error. We affirm Wells’s conviction.

       It is ordered that appellee recover from appellant costs herein taxed.       The

court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR